UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1495


ANA MAHU; DENIS IGOREVICH ZERNYUKOV,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 9, 2012                Decided:   December 28, 2012


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alexander J. Segal, GRINBERG & SEGAL, P.L.L.C., New York, New
York for Petitioners.      Stuart F. Delery, Acting Assistant
Attorney General, Blair T. O’Connor, Assistant Director, Rosanne
M. Perry, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ana Mahu, a native and citizen of Moldova, and her

husband,    Denis   Igorevich     Zernyukov,        a   native      and       citizen   of

Russia,    petition     for    review    of    an   order      of    the       Board    of

Immigration Appeals (“Board”) dismissing their appeal from the

immigration judge’s order denying Mahu’s applications for asylum

and withholding        from removal. 1        The Petitioners make several

challenges to the adverse credibility finding and to the finding

that they failed to supply sufficient corroborating evidence.

In addition, they challenge the finding that Mahu failed to show

past persecution or a well-founded fear of persecution.                          We have

considered their arguments and deny the petition for review. 2

            The current state of the law regarding this court’s

review of final orders denying asylum and withholding of removal

was recently summarized in Djadjou v. Holder, 662 F.3d 265, 272-

74 (4th Cir. 2011).           The INA vests in the Attorney General the

discretionary power to grant asylum to aliens who qualify as

refugees.     A refugee is someone “who is unable or unwilling to

return to” his native country “because of persecution or a well-

founded    fear   of    persecution     on    account     of   .    .     .    political

     1
       Mahu is the primary asylum applicant, and Zernyukov is a
derivative applicant.
     2
       The Petitioners affirmatively waive any challenge to the
denial of relief under the Convention Against Torture.



                                         2
opinion” or other protected grounds.                8 U.S.C. § 1101(a)(42)(A)

(2006).    Asylum applicants have the burden of proving that they

satisfy the definition of a refugee to qualify for relief.                         They

satisfy this burden by showing that they were subjected to past

persecution or that they have a well-founded fear of persecution

on account of a protected ground such as political opinion.                         See

8 C.F.R. § 208.13(b)(1) (2012).                 If the applicant establishes

past persecution, he has the benefit of a rebuttable presumption

of a well-founded fear of persecution.

           Aliens face a heightened burden of proof to qualify

for withholding of removal.             They must show a clear probability

of persecution on account of a protected ground.                      If they meet

this   heightened     burden,     withholding      of    removal     is     mandatory.

However,   if     applicants     cannot      demonstrate     asylum     eligibility,

their applications for withholding of removal will necessarily

fail as well.

           When the Board adopts the immigration judge’s decision

and    includes     its    own    reasoning,      this       Court    reviews      both

decisions.      Djadjou, 662 F.3d at 273.               This Court will uphold

the Board’s decision unless it is manifestly contrary to the law

and an abuse of discretion.             Id.     The standard of review of the

agency’s   findings       is   narrow     and   deferential.          Id.      Factual

findings are affirmed if supported by substantial evidence.                         Id.

Substantial     evidence       exists   to    support    a    finding     unless    the

                                          3
evidence was such that any reasonable adjudicator would have

been compelled to conclude to the contrary.                  Id.

              This      Court       reviews       an     adverse             credibility

determination for substantial evidence and gives broad deference

to the Board’s credibility determination.                    Djadjou, 662 F.3d at

273.       The Board must provide specific, cogent reasons for making

an     adverse     credibility         determination.         Id.            This     Court

recognizes           that       omissions,        inconsistent               statements,

contradictory evidence, and inherently improbable testimony are

appropriate          reasons     for     making    an    adverse             credibility

determination.           Id.       The    existence     of     only      a     few     such

inconsistencies, omissions, or contradictions can be sufficient

for the Board to make an adverse credibility determination as to

the alien’s entire testimony regarding past persecution.                             Id. at

273-74.       An inconsistency can serve as a basis for an adverse

credibility determination even if it does not go to the heart of

the alien’s claim.             8 U.S.C. § 1158(b)(1)(B)(iii) (2006); 3 see

Djadjou, 662 F.3d at 272-74 (citations omitted).

              An     adverse      credibility      finding         can       support      a

conclusion that the alien did not establish past persecution.


       3
       Mahu’s application is governed by the provisions of the
REAL ID Act of 2005, Pub. L. No. 109-13, 119 Stat. 302, because
it was filed after May 11, 2005. See Singh v. Holder, 699 F.3d
321, __, 2012 WL 5383287, *5 (4th Cir. 2012).



                                           4
See Dankam v. Gonzales, 495 F.3d 113, 121-23 (4th Cir. 2007);

see also Chen v. Attorney Gen., 463 F.3d 1228, 1231 (11th Cir.

2006)   (denial     of    asylum      relief    can    be    based    solely    upon   an

adverse credibility finding).

             We conclude that the adverse credibility finding was

supported by substantial evidence.                 The immigration judge listed

specific and cogent reasons for making the finding.                           While Mahu

offered an explanation for each finding, plausible explanations

do    not   need   to    be   accepted     by   the     immigration      judge.        See

Dankam v. Gonzales, 495 F.3d 113, 122 (4th Cir. 2007) (plausible

explanations       may     be     rejected      by     the     immigration       judge);

Tewabe v. Gonzales, 446 F.3d 533, 539 (4th Cir. 2006) (plausible

testimony does not necessarily lead to a credibility finding if

the    immigration       judge    can    provide      specific,      cogent    and    non-

speculative reasons for finding the alien not credible).                                In

light       of     the        broad      deference           afforded        credibility

determinations, we conclude that there was no error in rejecting

Mahu’s explanations.            See Djadjou, 662 F.3d at 273.

             We    also       conclude     there      was     no     error     when    the

immigration judge took into consideration the lack of readily

available corroborating evidence.                  Even when there is credible

testimony, “‘corroboration may be required when it is reasonable

to expect such proof and there is no reasonable explanation for

its absence.’”          Maryenka v. Holder, 592 F.3d 594, 601 (4th Cir.

                                            5
2010) (quoting Lin-Jian v. Gonzales, 489 F.3d 182, 191-92 (4th

Cir. 2007)).

              Turning           to     consider         Mahu’s      arguments       regarding

persecution, we conclude that substantial evidence supports the

finding       that        Mahu       failed        to   establish     past     persecution.

Persecution is an extreme concept, and not every incident of

mistreatment         or    harassment         constitutes        persecution       within   the

meaning of the INA.               Qiao Hua Li v. Gonzales, 405 F.3d 171, 177-

78     (4th     Cir.           2005).          Brief       detentions        and     repeated

interrogations, even those occurring over a substantial period

of time, do not necessarily amount to persecution.                              Id. at 177.

Moreover, courts “have been reluctant to categorize detentions

unaccompanied             by     severe       physical       abuse      or     torture       as

persecution.”         Id.; see Kondakova v. Ashcroft, 383 F.3d 792, 797

(8th    Cir.    2004)          (finding       that      “[m]inor    beatings       and   brief

detentions” do not constitute persecution).                          The Board has found

persecution to include “threats to life, confinement, torture,

and    economic       restrictions            so    severe   that     they   constitute      a

threat to life or freedom.”                        Fatin v. INS, 12 F.3d 1233, 1240

(3d Cir. 1993) (citing Matter of Acosta, 19 I. & N. Dec. 211,

222 (BIA 1985)).               Mahu testified that she was arrested by police

for participating in an anti-government rally and detained for

about five hours until her parents paid a bribe securing her

release.       Mahu stated that during her brief detention she was

                                                    6
beaten with batons on at least two occasions.                            As a result of

the    beatings,        Mahu        suffered          headaches   and    sought    medical

attention.          She testified that she still suffers from headaches

but    has   not     sought        medical     attention      since     arriving       in   the

United States.          Mahu also testified that during another anti-

government rally, police threw her whistle on the ground and

took her camera.                 Mahu’s brief detention during which she was

beaten twice, but without evidence of severe injury, and the

single incident of police harassment does not compel a finding

that    Mahu    was     the       victim    of    past     persecution.         See,    e.g.,

Eusebio v. Ashcroft, 361 F.3d 1088, 1091 (8th Cir. 2004) (minor

beatings and detentions lasting two or three days do not amount

to past persecution); Dandan v. Ashcroft, 339 F.3d 567, 573-74

(7th   Cir.     2003)       (three    day    detention       during     which    alien      was

beaten and deprived of food did not compel a finding of past

persecution).

               We    also    conclude       that       substantial    evidence     supports

the finding that Mahu did not establish a well-founded fear of

persecution.          The well-founded fear standard contains both a

subjective      and     an       objective     component.         Gandziami-Mickhou           v.

Gonzales, 445 F.3d 351, 353 (4th Cir. 2006).                              The objective

element      requires        a    showing    of       specific,   concrete      facts       that

would lead a reasonable person in similar circumstances to fear

persecution.         Id.         “The subjective component can be met through

                                                  7
the   presentation       of    candid,    credible,        and    sincere         testimony

demonstrating a genuine fear of persecution.                            [It] must have

some basis in the reality of the circumstances and be validated

with specific, concrete facts, and it cannot be mere irrational

apprehension.”     Qiao Hua Li, 405 F.3d at 176 (internal quotation

marks, alterations, and citations omitted).                           The record shows

that Mahu was able to leave Moldova without incident, supporting

the   finding   that     she    was     not      being    targeted          by   government

authorities.       Mahu’s expert witness acknowledged that there was

no record of members of Mahu’s political party being detained or

arrested merely for being a party member and that the government

was investigating charges of police brutality on anti-government

protestors.     On this record, we are not compelled to find that

Mahu has a well-founded fear of persecution because there is no

evidence   that    she    is    being     targeted       by     authorities        or    that

persons    similarly      situated       to      her     face     a     risk      of    being

persecuted.

           Because we conclude that Mahu failed to show she was

eligible for asylum, she is also not eligible for withholding of

removal.   See Djadjou, 662 F.3d at 272.

           Accordingly,         we   deny       the    petition       for     review.      We

dispense    with    oral       argument       because      the        facts      and    legal




                                            8
contentions   are   adequately   presented   in   the   materials   before

this Court and argument would not aid the decisional process.



                                                         PETITION DENIED




                                   9